DETAILED ACTION
Status of Claims

Applicant’s submittal of claims 1-20 in “Claims” filed on 04/08/2020 have been entered by Examiner. 
This office action considers claims 1-20 pending for prosecution.
Reason for Allowances
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a first set of connections having a first pitch dimension and at least a second set of connections having a second pitch dimension, wherein the first pitch dimension is smaller than the second pitch dimension; a second semiconductor component comprising a third set of connections having a third pitch dimension, wherein the first pitch dimension is approximately equal to the third pitch dimension; at least a third semiconductor component comprising a fourth set of connections having a fourth pitch dimension, wherein the second pitch dimension is approximately equal to 
Claims 2-8 are allowed as those inherit the allowable subject matter from claim 1. 
Regarding Claim 8: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a first semiconductor component comprising a center connection region having a first set of connections with a first pitch dimension and outer connection regions having a second set of connections with a second pitch dimension, wherein the pitch dimension of the first set of connections is smaller than the pitch dimension of the second set of connections; a second semiconductor component comprising a third set of connections having a third pitch dimension, wherein the first pitch dimension is approximately equal to the third pitch dimension; a third semiconductor component comprising a fourth set of connections having a fourth pitch dimension, wherein the second pitch dimension is approximately equal to the fourth pitch dimension; a fourth semiconductor component comprising a fifth set of connections having a fifth pitch dimension, wherein the second pitch dimension is approximately equal to the fifth pitch dimension; wherein the second semiconductor component is interconnected with the first semiconductor component by connecting the third set of connection of the second 
Claims 9-15, are allowed as those inherit the allowable subject matter from claim 8. 												Regarding Claim 16: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a first semiconductor component comprising a first set of connections having a first pitch dimension and at least a second set of connections having a second pitch dimension, wherein the first pitch dimension is smaller than the second pitch dimension; a second semiconductor component comprising a third set of connections having a third pitch dimension, wherein the first pitch dimension is approximately equal to the third pitch dimension; at least a third semiconductor component comprising a fourth set of connections having a fourth pitch dimension, wherein the second pitch dimension is approximately equal to the fourth pitch dimension; wherein the second semiconductor component is interconnected with the first semiconductor component by connection of the third set of connection of the second semiconductor component with the first set of connections of the first semiconductor component”, as recited in Claim 16, in combination with the remaining limitations of the claim. 								Claims 17-20, are allowed as those inherit the allowable subject matter from claim 16. 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Khalaf; Bilal (US 20180286833 A1; hereinafter Khalaf) “Microelectronics Package Providing Increased Memory Component Density”.
Slavov; Nedyalko et al. (US 20110062576 A1; hereinafter Slavov) “INTEGRATED CIRCUIT PACKAGE AND DEVICE”.	
Zhai; Jun et al. (US 20150364454 A1; hereinafter Zhai) “RECONFIGURED WIDE I/O MEMORY MODULES AND PACKAGE ARCHITECTURES USING SAME”.
Wu; Ping-Chang (US 20080164605 A1; hereinafter Wu) “MULTI-CHIP PACKAGE”.
Prior Art Khalaf teaches a solid state drive microelectronics package assembly (Abstract), wherein (Fig. 3; [0017+], and as cited below), forming a first semiconductor component comprising a first set of connections having a first pitch dimension and at least a second set of connections having a second pitch dimension; forming a second semiconductor component comprising a third set of connections having a third pitch dimension; forming at least a third semiconductor component comprising a fourth set of connections having a fourth pitch dimension; interconnecting the second semiconductor component with the first semiconductor component by connecting the third set of connection of the second semiconductor component with the first set of connections of the first semiconductor component; interconnecting the third semiconductor component with the first semiconductor component by connecting the fourth set of connections of Khalaf does not expressly teach a first set of connections having a first pitch dimension and at least a second set of connections having a second pitch dimension, wherein the first pitch dimension is smaller than the second pitch dimension; a second semiconductor component comprising a third set of connections having a third pitch dimension, wherein the first pitch dimension is approximately equal to the third pitch dimension; at least a third semiconductor component comprising a fourth set of connections having a fourth pitch dimension, wherein the second pitch dimension is approximately equal to the fourth pitch dimension; wherein the second semiconductor component is interconnected with the first semiconductor component by connection of the third set of connection of the second semiconductor component with the first set of connections of the first semiconductor component; or a first semiconductor component comprising a center connection region having a first set of connections with a first pitch dimension and outer connection regions having a second set of connections with a second pitch dimension, wherein the pitch dimension of the first set of connections is smaller than the pitch dimension of the second set of connections; a second semiconductor component comprising a third set of connections having a third pitch dimension, wherein the first pitch dimension is approximately equal to the third pitch dimension; a third semiconductor component comprising a fourth set of connections having a fourth pitch dimension, wherein the second pitch dimension is approximately equal to the fourth pitch dimension; a fourth semiconductor component comprising a fifth set of connections having a fifth pitch dimension, wherein the second pitch dimension is 
Prior Art Slavov teaches integrated circuit package ([Abstract]), wherein (Fig. 1; [0090+]) an integrated circuit die is connected to a second substrate , where the second substrate comprises of connection pads placed respectively to receive and to be connected to the connection balls and the connection balls, where the central connection balls are smaller than the peripheral connection balls, the pitch of the central connection balls, which can be fine, is smaller than the pitch of the peripheral connection balls and, on the other hand, the central connection balls and the peripheral connection balls are spaced apart. In consequence, the disposition of the connection Slavov does not expressly teach a first set of connections having a first pitch dimension and at least a second set of connections having a second pitch dimension, wherein the first pitch dimension is smaller than the second pitch dimension; a second semiconductor component comprising a third set of connections having a third pitch dimension, wherein the first pitch dimension is approximately equal to the third pitch dimension; at least a third semiconductor component comprising a fourth set of connections having a fourth pitch dimension, wherein the second pitch dimension is approximately equal to the fourth pitch dimension; wherein the second semiconductor component is interconnected with the first semiconductor component by connection of the third set of connection of the second semiconductor component with the first set of connections of the first semiconductor component; or a first semiconductor component comprising a center connection region having a first set of connections with a first pitch dimension and outer connection regions having a second set of connections with a second pitch dimension, wherein the pitch dimension of the first set of connections is smaller than the pitch dimension of the second set of connections; a second semiconductor component comprising a third set of connections having a third pitch dimension, wherein the first pitch dimension is approximately equal to the third pitch dimension; a third semiconductor component comprising a fourth set of connections having a fourth pitch dimension, wherein the second pitch dimension is approximately equal to the fourth pitch dimension; a fourth semiconductor component comprising a fifth set of connections having a fifth pitch dimension, wherein the second pitch dimension is 
Prior Art Zhai teaches packaging architectures ([Abstract]), wherein (Fig. 8; [0042+]) substrate may include a redistribution layer (RDL). The substrate may include a first set of electrical conductors coupled to a first surface 1140 of the substrate. The first set of electrical conductors may be configured to electrically connect the semiconductor device package assembly. The die may be electrically connected to a second surface of the substrate using a second set of electrical conductors. The assembly may include at least one reconfigured wide I/O memory module. In some embodiments, the reconfigured memory module may include electrical conductors Zhai does not expressly teach a first set of connections having a first pitch dimension and at least a second set of connections having a second pitch dimension, wherein the first pitch dimension is smaller than the second pitch dimension; a second semiconductor component comprising a third set of connections having a third pitch dimension, wherein the first pitch dimension is approximately equal to the third pitch dimension; at least a third semiconductor component comprising a fourth set of connections having a fourth pitch dimension, wherein the second pitch dimension is approximately equal to the fourth pitch dimension; wherein the second semiconductor component is interconnected with the first semiconductor component by connection of the third set of connection of the second semiconductor component with the first set of connections of the first semiconductor component; or a first semiconductor component comprising a center connection region having a first set of connections with a first pitch dimension and outer connection regions having a second set of connections with a second pitch dimension, wherein the pitch dimension of the first set of connections is smaller than the pitch dimension of the second set of connections; a second semiconductor component comprising a third set of connections having a third pitch dimension, wherein the first pitch dimension is approximately equal to the third pitch dimension; a third semiconductor component comprising a fourth set of connections having a fourth pitch dimension, wherein the second pitch dimension is approximately equal to the fourth pitch dimension; a fourth semiconductor component comprising a fifth set of 
Prior Art Wu teaches multi-chip package ([Abstract]), wherein (Fig. 1A; [0063+]) multi-chip package includes a substrate, a first chip, a plurality of conductive bodies, a second chip and a plurality of conductive studs. The first chip disposed on the first surface has a first orthogonal projection on the first surface, where conductive bodies are disposed and electrically connected between the first chip and the first surface. The second chip disposed on the first surface has a second orthogonal projection on the first surface. At least part of the first chip is between the second chip and the substrate. The Wu does not expressly teach a first set of connections having a first pitch dimension and at least a second set of connections having a second pitch dimension, wherein the first pitch dimension is smaller than the second pitch dimension; a second semiconductor component comprising a third set of connections having a third pitch dimension, wherein the first pitch dimension is approximately equal to the third pitch dimension; at least a third semiconductor component comprising a fourth set of connections having a fourth pitch dimension, wherein the second pitch dimension is approximately equal to the fourth pitch dimension; wherein the second semiconductor component is interconnected with the first semiconductor component by connection of the third set of connection of the second semiconductor component with the first set of connections of the first semiconductor component; or a first semiconductor component comprising a center connection region having a first set of connections with a first pitch dimension and outer connection regions having a second set of connections with a second pitch dimension, wherein the pitch dimension of the first set of connections is smaller than the pitch dimension of the second set of connections; a second semiconductor component comprising a third set of connections having a third pitch dimension, wherein the first pitch dimension is approximately equal to the third pitch dimension; a third semiconductor component comprising a fourth set of connections having a fourth pitch dimension, wherein the second pitch dimension is approximately equal to the fourth 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898